DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  use of singular instead of plural. 
Claim 12 recites: “A carbon capture tower according to claim 3, wherein said water dispersion medium is a splash fill.”  The correct should be “media” instead of “medium” in order to maintain language consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, and 6-7 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Keith II et al. (US Pat. Pub. No. 2015/0336044, hereinafter Keith). 
	In regards to Claim 1, Keith discloses a carbon capture tower (#10) configured for large-scale and continuous removal of carbon dioxide from ambient air comprising: 
a tower frame (#38) located above a reaction fluid basin (#44) (see figures 1 and 2 and paragraphs [0057]-[0058]),
a fluid dispersion medium (#12) supported in said tower frame (#38) (see figures 1 and 2 and paragraph [0057]); 
a reaction fluid distribution system (#16, #28a, #28b) located in said tower frame (#38) and above said fluid dispersion medium (#12) and configured to distribute a reaction fluid over said fluid dispersion medium (#12) (see figures 1 and 2 and paragraphs [0055]-[0057] and [0059]-[0062]); 
a fan  (#30) supported by said tower frame  (#38) and configured to draw or force ambient air through said fluid dispersion medium (#12) as said reaction fluid distribution system (#16, #28a, #28b) is distributing said reaction fluid over said fluid dispersion medium (see figures 1 and 2 and paragraphs [0058] and [0060]); 
said reaction fluid basin (#44) located beneath said tower frame (#38) and configured to catch a reaction product from a reaction between said reaction fluid and carbon dioxide in said ambient air as well as unreacted reaction fluid (see figures 1 and 2 and paragraphs [0058]-[0059]).
Claim 2, Keith discloses wherein said reaction fluid distribution system (#16, #28a, #28b) and said distribution dispersion medium (#12) are located beneath said fan (#30) (see figure 2 and paragraphs [0058]-[0059]).
In regards to Claim 4, Keith discloses said tower frame (#38) defines a plenum beneath a diameter of said fan (#30), and wherein said reaction fluid distribution system (#16, #28a, #28b) and said fluid dispersion medium (#12) are supported in a reaction portion of said tower frame (#8) that is laterally adjacent to said plenum (see figure 1 below).

    PNG
    media_image1.png
    770
    715
    media_image1.png
    Greyscale

Claim 6, Keith discloses wherein said reaction fluid system (#16, #28a, #28b) comprises a reaction fluid header connected to reaction fluid distribution pipes (#28a-#28d) having spray nozzles connected thereto (see figure 1).

    PNG
    media_image2.png
    682
    624
    media_image2.png
    Greyscale

Claim 7, Keith discloses wherein the reaction fluid is selected from the group consisting of sodium hydroxide, potassium hydroxide and combinations thereof (see paragraph [0059]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Keith.
Claim 8, Keith the basins (#44) are hydroxide and carbonate corrosion resistant metal or reinforced concrete (see paragraph [0059]).
Although Keith is silent in regards to wherein the tower frame and fan are fiberglass, choosing the appropriate material for the tower frame and the fan is a mere engineering design choice in order to obtain a desired end results, such as for improved corrosion resistance or for extending the usable life of the system, is considered prima facie obvious and has no patentable weight, absent evidence to the criticality or new or unexpected results.  See MPEP 2144.04.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Keith and as evidenced by Keith, II et al. (“An Air-Liquid Contactor for Large-Scale Capture of CO2 from Air.”  Philosophical Transactions of The Royal Society, hereinafter Keith II).
In regards to Claim 9, Keith discloses the carbon capture facility comprises a packing material (#12), i.e. fluid dispersion medium, having sufficient hold up that it can be intermittently wetted with a CO2 (or other ambient air component) capture solution, and the capture facility has a vertical slab geometry. In some embodiments, the capture facility comprises a packing material capable of being intermittently wetted and used in a cross-flow geometry, and the capture facility has a vertical slab geometry.  In some embodiments, the capture facility comprises a packing material capable of being intermittently wetted and used in a substantially perpendicular geometry, and the capture facility has a vertical slab geometry (see paragraph [0031]).  
Keith further discloses wherein said fluid dispersion medium (#12) is a packing formed as a slab (#15) having opposed dominant faces (#14) and being at least partially wind penetrable to allow wind to flow through the packing (#12).  At least one liquid source 
This is evidenced by Keith II.   Keith II teaches an air-liquid contactor for large-scale capture of CO2 from air.  Keith II refers to a similar, if not the same, carbon capture system, comprising a slab-air contactor design (see figure 1, page 4382), such as Keith discloses above.  Keith II teaches the core of the air contactor design is a structured packing material that distributes the CO2-absorbing hydroxide solution over a large surface area, i.e. film fill, and creates efficient contact with the air by minimizing frictional air resistance in the flow channels. The large liquid surface area is essential in order to absorb a large fraction of CO2 from the air, and the low pressure drop is needed to minimize the fan energy requirements at high air throughputs (see page 4388).
In regards to Claims 10-11, Keith discloses the carbon capture tower as recited in claim 9.  Keith further discloses wherein the fluid dispersion medium (#12 having slab #15) has an inlet surface area of about 200mx20xm and a thickness of about 3m (see paragraph [0043]).
Although Keith does not explicitly disclose wherein the said film fill has a surface area to volume ratio of 124 square meters per cubic meter (38ft2/ft3) or greater, or wherein 2/m3 (64ft2/ft3) or greater, adjusting the surface area to volume ratio is considered a result effective variably, because by changing/altering this value to an optimum value as claimed by the applicant, in order to obtain a desired end result such as for improved conversion efficiency, is within one skilled in the art through routine experimentation and is considered prima facie obvious.  See MPEP 2144.05.

Allowable Subject Matter
Claims 3, 5 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Keith II, et al. (US Pat. Pub. No. 2015/0336044)- which is considered the closest prior art of record, discloses a carbon capture tower (#10) configured for large-scale and continuous removal of carbon dioxide from ambient air comprising: 
a tower frame (#38) located above a reaction fluid basin (#44) (see figures 1 and 2 and paragraphs [0057]-[0058]),
a fluid dispersion medium (#12) supported in said tower frame (#38) (see figures 1 and 2 and paragraph [0057]); 
a reaction fluid distribution system (#16, #28a, #28b) located in said tower frame (#38) and above said fluid dispersion medium (#12) and configured to distribute a reaction fluid over said fluid dispersion medium (#12) (see figures 1 and 2 and paragraphs [0055]-[0057] and [0059]-[0062]); 
a fan  (#30) supported by said tower frame  (#38) and configured to draw or force ambient air through said fluid dispersion medium (#12) as said reaction fluid distribution system (#16, #28a, #28b) is distributing said reaction fluid over said fluid dispersion medium (see figures 1 and 2 and paragraphs [0058] and [0060]); 
said reaction fluid basin (#44) located beneath said tower frame (#38) and configured to catch a reaction product from a reaction between said reaction fluid and carbon dioxide in said ambient air as well as unreacted reaction fluid (see figures 1 and 2 and paragraphs [0058]-[0059]).
The difference between Keith and the instant invention is that Keith fails to disclose wherein said tower frame defines a plenum beneath a diameter of said fan, said carbon capture tower further comprising two humidifier sections of said tower frame flanking said plenum, said two humidifier sections each comprising water dispersion media supported in said frame and a saltwater distribution system located over said water dispersion media.
Applicant discloses on paragraphs [0004]-[0009] of instant specification that: “According to a first embodiment of the invention, a central reaction unit is flanked by saltwater humidifiers.  An air mover is preferably located atop the central reaction unit to draw air through the side of the humidifiers (crossflow), into a plenum of the central 
	There is no reason, motivation or suggestion in Keith II, alone or in combination, which would motivate one of ordinary skill in the art to have a carbon capture tower for large-scale and continuous removal of carbon dioxide from ambient air comprising a humidifier section comprising water dispersion media supported in said frame and a saltwater distribution system located over said water dispersion media, as claimed by the applicant, in order to arrive at the claimed invention.  For this reason, the above claims have been identified as being allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JELITZA M PEREZ whose telephone number is (571)272-8139.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 






/JELITZA M PEREZ/           Primary Examiner, Art Unit 1774